Case: 12-14626   Date Filed: 06/11/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14626
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:11-cv-00202-WTM-GRS,
                     BKCY No. 07-bkc-41381-LWD


IN RE: DONALD H. BAILEY,

                    Debtor.

_________________________________

KAI HANSJURGENS,

                                                           Plaintiff-Appellant,

                                  versus

DONALD H. BAILEY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                              (June 11, 2013)
               Case: 12-14626     Date Filed: 06/11/2013   Page: 2 of 5


Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Kai Hansjurgens, proceeding pro se, appeals the district court’s dismissal of

his bankruptcy appeal upon its finding that Hansjurgens untimely filed the notice

of appeal and failed to show excusable neglect, as required by Federal Rule of

Bankruptcy Procedure 8002(c)(2). Hansjurgens does not dispute that he filed his

notice of appeal 22 days after the bankruptcy court’s final judgment issued and 8

days after the time for filing a notice of appeal expired. Hansjurgens argues,

however, that his untimely filing stemmed from excusable neglect because his

former attorney erroneously advised him that he had 30 days from the bankruptcy

court’s entry of final judgment to appeal, instead of the 14 days that Rule 8002

requires. Hansjurgens raises a number of other arguments as to the substance of

his appeal, but unless he establishes that jurisdiction exists over his appeal, we

cannot and will not address them. Upon review of the record and consideration of

the parties’ briefs, we affirm.

      We review the determination of excusable neglect, which here was made by

the bankruptcy court in denying Hansjurgens’s motion to extend the time to appeal,

for abuse of discretion. Advanced Estimating Sys., Inc. v. Riney, 130 F.3d 996, 997

(11th Cir. 1997). We review determinations of law—whether made by the

bankruptcy court or district court—de novo. Williams v. EMC Mortg. Corp. (In re


                                           2
               Case: 12-14626     Date Filed: 06/11/2013    Page: 3 of 5


Williams), 216 F.3d 1295, 1296 (11th Cir. 2000). We review the district court’s

decision to dismiss Hansjurgens’s appeal de novo. Id.

      Timely filing a notice of appeal is mandatory and jurisdictional, and an

appellate court lacks jurisdiction to hear an appeal if the notice is not timely filed.

Id. at 1298. Federal Rule of Bankruptcy Procedure 8002(a) provides that an

appellant must file a notice of appeal “within 14 days of the date of the entry of the

judgment, order, or decree appealed from.” Fed. R. Bankr. P. 8002(a). Under

certain circumstances, however, the bankruptcy court may extend the time for

filing a notice of appeal “upon a showing of excusable neglect.” Fed. R. Bankr. P.

8002(c)(1)-(2).

      Excusable neglect “is at bottom an equitable” concept that considers all

relevant circumstances surrounding the omission. Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395, 113 S. Ct. 1489, 1498 (1993).

Courts employ a four-factor test to determine the existence of excusable neglect:

(1) the risk of prejudice to the debtor; (2) the length of the delay and its potential

impact on judicial proceedings; (3) the reason for the delay, including whether it

was within the reasonable control of the moving party; and (4) whether the movant

acted in good faith. Id. (interpreting “excusable neglect” in context of Fed. R.

Bankr. P. 9006(b)(1)); see also Riney, 130 F.3d at 997-98. “[A]ttorney error based

on a misunderstanding of the law [is] an insufficient basis for excusing a failure to


                                           3
              Case: 12-14626     Date Filed: 06/11/2013    Page: 4 of 5


comply with a deadline.” Riney, 130 F.3d at 998. Pleadings filed by a pro se

litigant are construed liberally, but pro se litigants must nonetheless conform to

procedural rules, including deadlines. Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007); Vanderberg v. Donaldson, 259 F.3d 1321, 1326 (11th Cir. 2001)

(“Liberal construction does not mean liberal deadlines.” (quotation omitted)).

      Hansjurgens has not shown that the bankruptcy court abused its discretion in

finding that no excusable neglect existed; consequently, he has not shown that the

district court erred in dismissing his appeal. The primary explanation that he

provides for filing his notice of appeal late is that his former counsel erroneously

told him that he had 30 days from the entry of the bankruptcy court’s judgment to

file his appeal. However, under Riney, an attorney’s misunderstanding of the law

is not a sufficient basis for finding excusable neglect in failing to comply with a

deadline. Riney, 130 F.3d at 998. Hansjurgens maintains that, even if his former

counsel was not excusably negligent in misstating the appeal deadline,

Hansjurgens was excusably negligent to the extent that he relied on her erroneous

advice. However, he offers no authority to support his contention that such

reliance constituted excusable neglect, and our precedent that pro se litigants must

conform to procedural rules, including deadlines, is fatal to that argument. See




                                          4
                Case: 12-14626        Date Filed: 06/11/2013       Page: 5 of 5


Albra, 490 F.3d at 829; Vanderberg, 259 F.3d at 1326. Accordingly, we affirm the

district court’s dismissal of Hansjurgens’s appeal for lack of jurisdiction. 1

       AFFIRMED.




1
        Having found that the district court lacked jurisdiction to hear Hansjurgens’s appeal, we
need not consider the merits of his substantive claims. We do note that there is no support in the
record for Hansjurgens’s bald allegations of partiality on the part of the bankruptcy judge.
                                                5